Title: From George Washington to William Pierce, 1 January 1789
From: Washington, George
To: Pierce, William



Sir,
Mount Vernon Janry 1st 1789

As it would be altogether improper for me to anticipate any thing on the event which you suppose may happen; I only write to let you know that I have duly received your letter of Novr 1st. I most sincerely & fervently hope it will be found, that I shall not be in a situation to have any agency in the disposal of federal appointments. For you will permit me to say, that the choice is as yet very far from being certain; and that should it (Contrary to all my wishes) fall upon me, I shall certainly be disposed to decline the acceptance, if it may, by any means, be done consistently with the dictates of duty.
In this to me unpleasant state of affairs, when I cannot but

feel myself disagreeably affected by having the Subject even obliquely forced upon my mind—you will be pleased to consider my studied reserve as not in the least intended to militate against your pretensions, and as not having any referrence, in the remotest degree, to an office, for which I perceive there will be several Competitors.
Although I have thought, it would ill become me at present to be more explicit with any person on public matters; yet in all personal considerations I take a pleasure in subscribing myself with sentiments of great respect & esteem Sir Your
